United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-0912
Issued: September 6, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On April 1, 2016 appellant filed a timely appeal of a November 30, 2015 merit decision
of the Office of Workers’ Compensation (OWCP) that denied his claim for left wrist surgery and
concurrent wage-loss compensation. OWCP adjudicated the case under File No. xxxxxx466.
The Board docketed the appeal as 16-0912.
On January 24, 2014 appellant filed a traumatic injury claim (Form CA-1) alleging that
on January 10, 2014 he sprained his left wrist while pushing a heavy mail cart onto a trailer.
OWCP denied this claim on March 14, 2014. Appellant requested a hearing, and in a decision
dated November 7, 2014, an OWCP hearing representative reversed the March 14, 2014
decision. OWCP accepted left wrist sprain (under File No. xxxxxx466).
In a telephone conversation on February 4, 2015, appellant related that he reinjured his
left wrist on January 31, 2015. OWCP advised him to file a new claim. Appellant filed a new
claim, adjudicated by OWCP under File No. xxxxxx212.
Under the instant claim (File No. xxxxxx466), in March 2015 appellant began submitting
claims for compensation (Form CA-7) beginning on March 11, 2015. The record also contains a
request for fusion of the left wrist, dated March 11, 2015.

By decision dated May 29, 2015, OWCP denied the compensation claims and
authorization for surgery. It noted that appellant had a new claim, File No. xxxxxx212, that had
not been formally adjudicated and, although he asked that it be withdrawn, OWCP continued to
develop this new injury.1 Appellant requested a hearing that was held on October 1, 2015. He
testified that on January 31, 2015 he was lifting a plate weighing 100 pounds and felt immediate
severe pain. Appellant indicated that, on the advice of the clinic where he was treated and an
employing establishment supervisor, he submitted all information regarding the 2015 left wrist
injury under File No. xxxxxx466. In a November 30, 2015 decision, an OWCP hearing
representative denied appellant’s claims for wage-loss compensation and surgical authorization
under File No. xxxxxx466 because the medical evidence was insufficient to establish the need
for surgery due to the January 10, 2014 injury. The hearing representative explained that, if the
January 31, 2015 injury played a role in materially worsening appellant’s left wrist condition
precipitating the need for surgery, he should request authorization under File No. xxxxxx212.
The hearing representative also indicated that OWCP should consider doubling the files.
The Board has duly considered the matter and concludes that this case is not in posture
for decision. OWCP procedures provide that cases should be combined when correct
adjudication of the issues depends on frequent cross-reference between files.2 In the instant case,
OWCP denied claims for wage-loss compensation and surgical authorization for a January 10,
2014 left wrist injury (File No. xxxxxx466). As noted, appellant has a second claim for a
January 31, 2015 left wrist injury (File No. xxxxxx212). OWCP denied the claims for disability
and surgical authorization under File No. xxxxxx466, and noted that OWCP should consider
doubling the files.
Upon review of the case record, the Board notes that an addendum to a left wrist x-ray,
dated January 22, 2014, shortly after the January 10, 2014 left wrist injury, advised that a
scaphoid lunate ligamentous insufficiency or tear was present. On July 23, 2015 Dr. Michael F.
Sacco, a Board-certified orthopedic surgeon, noted a history that appellant hyperextended his left
wrist on January 10, 2014. He advised that his review of the January 22, 2014 x-ray plus an
x-ray he took for comparison were consistent with a scapholunate ligament tear, which was
consistent with appellant’s injury. Dr. Sacco recommended surgery. On October 29, 2015
Dr. Jaspal Sidhu, appellant’s attending physician who is Board-certified in emergency medicine,
noted his review of appellant’s medical history and the transcript of the October 2015 hearing.
He described both appellant’s left wrist injuries. Dr. Sidhu advised that instability, caused by the
January 1, 2014 injury, was made much worse by the January 31, 2015 reinjury. He concluded
that appellant’s current left wrist condition was caused by these employment injuries and
recommended surgical repair.
As these files have not been combined, the Board is unable to determine whether all
pertinent evidence had been reviewed in order to establish the need for surgery and concurrent
disability compensation, either due to the January 10, 2014 left wrist injury, the January 31, 2015
left wrist injury, or both. The record before the Board does not contain the evidence from the
1

File No. xxxxxx212 remains open and is under development.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).

2

2015 claim. The Board, therefore, is unable to properly adjudicate the issues of appellant’s
claims for compensation and surgical authorization. The Board finds the case is not in posture
for decision as the record before the Board is incomplete and would not permit an informed
adjudication of the case by the Board. The case must be remanded to OWCP to combine the
files and for further reconstruction and development deemed necessary, to be followed by an
appropriate de novo decision.3
IT IS HEREBY ORDERED THAT the November 30, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: September 6, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

See W.B., Docket No. 15-1751 (issued March 8, 2016).

3

